Dear Councilman Ward:
You have requested an Attorney General's opinion as to whether you may concurrently serve as an elected councilman for the City of Natchitoches and a teacher at St. James Head Start Center (the "Center") in Boyce, Louisiana.
Louisiana's dual officeholding laws are provided in LSA-R.S. 42:61
et seq.  However, based on the description of the Center you provided in your response, the Center does not appear to be a state government entity or political subdivision.  Therefore, the dual officeholding prohibitions under LSA-R.S. 42:63 would not apply.
Moreover, even if the Center were deemed an entity covered under the dual officeholding laws, LSA-R.S. 42:66(B) provides the following exemption:
    Nothing in this part shall be construed to prevent a school teacher or person employed in a professional educational capacity in a grade school, high school, other educational institution, parish or city school board from holding at the same time an elective or appointive office.
I trust this sufficiently address your concerns.  Please contact this office should you require further assistance.
Yours very truly,
                            RICHARD P. IEYOUB ATTORNEY GENERAL
                            By: __________________________ CARLOS M. FINALET, III Assistant Attorney General
RPI:CMF:gbl